COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


LABCORP OF AMERICA AND
 CIGNA PROPERTY & CASUALTY
 INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2791-04-2                                         PER CURIAM
                                                                    MAY 10, 2005
KATHY C. BEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 No brief for appellee.


       Labcorp of America and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that Kathy C. Bey proved she

sustained a head injury, post-traumatic stress syndrome, and psychiatric problems as a result of

her June 13, 2003 compensable injury by accident. We have reviewed the record and the

commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Bey v. Labcorp of America, VWC File No.

215-51-01 (Oct. 26, 2004). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.